IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-83,007-01


                   EX PARTE HENRY WESLEY MOLINA, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 774772-A IN THE 208TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment. The First Court of Appeals affirmed his conviction. Molina

v. State, No. 01-98-01285-CR (Tex. App.—Houston [1st Dist.] Oct. 28, 1999) (not designated for

publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to object to the prosecutor’s statements on the use of deadly force; failed to file a motion in
                                                                                                     2

limine and object to opinion testimony; failed to object to testimony that Applicant was assigned to

an alternative learning center; and, failed to investigate that the State had a recording of a defense

witness before calling her as a witness.

       On February 17, 2015, the trial court made findings of fact and conclusions of law. The trial

court recommended that relief be granted.

       The trial court made findings that counsel’s performance was deficient and, but for counsel’s

errors, the proceeding would be different. The trial court’s findings are not supported by the record.

       Based on this Court’s independent review of the entire record, we deny relief.


Delivered: November 25, 2015

Do not publish